PER CURIAM.
The learned justice seems to have thought that this was an action to recover the amount of unpaid taxes. In fact, it was a proceeding to dispossess for nonpayment *1167bf taxes. There was no adequate proof of the tenant’s assertion that he had been authorized to spend something for repairs and offset it against the taxes; but, even if that claim had been allowed, his expenditures did not equal the taxes, and the landlord’s right to a final order was established. There was nothing to submit to the jury. The so-called judgment must be reversed, with costs to the appellant, and the cause remitted to the Municipal Court for trial and disposition as a summary proceeding.